Order entered November 29, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00854-CR

                            JOSE LUIS RODRIGUEZ, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-58717-R

                                          ORDER
       Before the Court is appellant’s November 27, 2017 second motion to extend time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

December 27, 2017. If appellant’s brief is not filed by December 27, 2017, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.

See TEX. R. APP. P. 38.8(b)(2).


       .


                                                     /s/   LANA MYERS
                                                           JUSTICE